Citation Nr: 0730823	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  97-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had verified active duty from September 1980 to 
December 1980 and from December 1990 to June 1991.  She also 
apparently had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  

In an April 2004 decision, the Board reopened the veteran's 
claim for service connection for a psychiatric disorder, and 
remanded the merits of the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

This case was previously remanded by the Board in April 2004, 
partly to obtain records pertaining to the veteran's in-
service outpatient psychiatric treatment from appropriate 
sources.  In the April 2004 remand, the Board specifically 
noted that the veteran had submitted detailed information 
regarding treatment she received for a psychiatric disorder 
from January 1991 to June 1991 while stationed in Nuremburg, 
Germany.  The Board indicated that although the RO had 
obtained the veteran's service medical records, and 
additional clinical records pertaining to inpatient treatment 
for gastroenteritis, the RO had not specifically requested 
any records documenting outpatient treatment for a 
psychiatric disorder.  It was noted that records pertaining 
to outpatient psychiatric treatment were not maintained in 
the veteran's service medical records, or the regular 
inpatient clinical records.  

The Board observes that subsequent to the April 2004 remand, 
additional post-service private and VA treatment records as 
well as records from the Social Security Administration (SSA) 
were obtained.  The veteran was also afforded a VA 
psychiatric examination in July 2006.  However, there is no 
indication in the record that any attempt was made to obtain 
outpatient psychiatric treatment records pertaining to the 
veteran from January 1991 to June 1991 while she was 
stationed in Nuremburg, Germany.  

The Board notes that in an August 2002 statement, the veteran 
reported that she was treated by a psychiatrist at the Mental 
Health Clinic at Nuremburg, Germany.  Additionally, in a May 
2004 authorization form, she referred to treatment for her 
psychiatric disorder at the Army Regional Hospital in 
Nuremburg, Germany; the Merrell Health Clinic in Germany; and 
the "Army Personnel Office".  

The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that a remand by the Court 
or the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  As there has been no attempt to 
obtain records pertaining to the veteran's alleged outpatient 
psychiatric treatment from January 1991 to June 1991 while 
stationed in Nuremburg, Germany as instructed by the Board in 
April 2004, the case must again be remanded.  Id.

On remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the issue is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all outpatient psychiatric treatment 
records (including any mental hygiene 
records) pertaining to the veteran at the 
Army Regional Hospital in Nuremburg, 
Germany (including the Mental Health 
Clinic) and the Merrell Health Clinic in 
Germany.  The veteran's service personnel 
records should also be obtained.  If more 
details are required to conduct such 
search, the veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  
If the records are not obtainable the RO 
should render a specific finding that 
further efforts to obtain such records 
would be futile.  

2.  Ask the veteran to identify all 
medical providers who have treated her 
for psychiatric problems since April 
2007.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since April 2007 should be 
obtained.  

3.  Thereafter, review the claim for 
entitlement to service connection for 
psychiatric disorder.  If the claim 
remains denied, issue a supplemental 
statement of the case to the veteran and 
her representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



